Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamada et al. (7,845,729).
Regarding claims 1, 2, 5-7, Yamada et al. disclose a motor vehicle seat for a motor vehicle, said motor vehicle seat comprising: a backrest including a backrest frame 31 as a first component of a backrest head adjustment; a backrest head 41 forming a second component of the backrest head adjustment, said backrest head being pivotably connected to the backrest frame; and an actuator connected to the backrest frame and the backrest head and including a first driving element 8 which is rigidly connected to one of the backrest frame or backrest head, and a movable element which includes a guide 71a arranged on the other one of the backrest frame or the backrest head, and a guide element 73a engaging in the guide, said actuator being configured to enable execution of a linear movement, wherein the actuator includes a motor for driving the actuator, wherein the guide is configured to describe a curve, wherein the actuator defines a longitudinal axis extending in parallel relation to a direction of movement of the actuator, said curve of the guide being configured such that a direction of the longitudinal axis of the actuator with respect to the backrest frame and/or the backrest head remains unchanged in any position of the backrest head, wherein the longitudinal axis of the actuator extends in parallel relation to a direction of travel of the motor vehicle.
Regarding claims 9-12, Yamada et al. a method for adjusting a backrest head 41 of a backrest relative to a backrest frame 42 of the backrest via an actuator 8, said method comprising: enabling the actuator to execute a linear movement; with the actuator including a movable element having a guide element 73a; and guiding the guide element in a guide 71a during the linear movement of the actuator, further comprising arranging the guide in the backrest frame or in the backrest head, wherein the actuator defines a longitudinal axis in parallel relation to a direction of movement of the actuator, wherein the guide element of the actuator is guided such that the longitudinal axis of the actuator maintains its orientation with respect to one of the backrest head or backrest frame of the backrest during the linear movement of the actuator, wherein the guide element of the actuator is guided such that the longitudinal axis of the actuator maintains its orientation with respect to a direction of travel of the motor vehicle during the linear movement of the actuator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (8,702,173) in view of Yamada et al.
Regarding claim 1, Adams et al. disclose a seat 10 comprising: a backrest including a backrest frame 50, 52 as a first component of a backrest head adjustment; a backrest head 58 forming a second component of the backrest head adjustment, said backrest head being pivotably connected to the backrest frame; and an actuator 86 connected to the backrest frame and the backrest head and including a first driving element 92 which is rigidly connected to one of the backrest frame or backrest head, and a movable element which includes a guide 126 arranged on the other one of the backrest frame or the backrest head, and a guide element 94 engaging in the guide, said actuator being configured to enable execution of a linear movement.
However, Adams et al. fail to disclose a motor vehicle seat for a motor vehicle. 
Yamada et al. disclose a motor vehicle seat for a motor vehicle. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yamada et al. and use the seat of Adams et al. in a motor vehicle because it is simple, and cost effective
Regarding claims 3, 4 and 8, Adams et al. further disclose the actuator is configured as a spindle drive, wherein the spindle drive includes a spindle 92 fastened to one of the backrest frame or the backrest head and a spindle nut 94 fastened to the other one of the backrest frame or the backrest head of the backrest head adjustment, wherein the driving element is connected to the backrest frame and the movable element is connected to the backrest head.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636